 Case 3:20-cv-00881-RJD Document 55 Filed 06/03/21 Page 1 of 3 Page ID #165




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

MICHELLE Y. HARDY, as Plenary       )
Guardian of TRESSA L. MICHAEL, a    )
Disabled Person,                    )
                                    )
       Plaintiff,                   )
                                    )                        Case No.20-cv-881-RJD
       v.                           )
                                    )
COMMUNITY ALTERNATIVES ILLINOIS,)
INC., a corporation d/ba/ COMMUNITY )
ALTERNATIVES ILLINOIS SOUTH,        )
                                    )
       Defendant.                   )


                                            ORDER

DALY, Magistrate Judge:

       This matter comes before the Court on Plaintiff’s Motion for Leave to Amend Complaint

(Doc. 53). Defendant objects (Doc. 54). Federal Rule of Civil Procedure 15(a) provides that a

party may amend a pleading and that leave to amend should be freely given "when justice so

requires." However, Federal Rule of Civil Procedure 16 requires the Court to issue Scheduling

Orders as “soon as practicable” and those Scheduling Orders must include a deadline for amended

pleadings. Alioto v. Town of Lisbon, 651 F.3d 715, 719 (7th Cir. 2011). The deadline in the

Scheduling Order for filing amended pleadings in this matter was December 29, 2020 (Doc. 22-

1). Because the deadline has expired, Plaintiff may still be allowed to file an amended complaint

if she can establish that good cause exists for the amendment. Id. at 719-20.

       Plaintiff’s Complaint alleges that Tressa Michael sustained injuries at Defendant’s facility

(a “community integrated living arrangement”) and that her injuries were caused by the alleged

negligence of Defendant’s employees (Doc. 3-1). Plaintiff’s Complaint contains one count: a
                                      Page 1 of 3
 Case 3:20-cv-00881-RJD Document 55 Filed 06/03/21 Page 2 of 3 Page ID #166




vicarious liability claim against Defendant. In the proposed amended complaint, Plaintiff further

alleges direct negligence against Defendant for failing to provide proper policies, procedures, and

training to its staff. The proposed amended complaint also identifies Jamar Freeze as Tressa

Michael’s current plenary guardian.

       Defendant objects to Plaintiff’s Motion for Leave, contending that Plaintiff failed to

establish good cause exists to grant Plaintiff leave to file the amended complaint. The Court

disagrees. Over the course of six months, the parties exchanged and answered written discovery

and conducted eight depositions. Six of the eight deponents were Defendant’s current or former

employees.    Plaintiff explains in her Motion for Leave that through written discovery and

depositions, Plaintiff’s counsel learned information that forms the basis of the new allegations in

the amended complaint. The Federal Rules of Civil Procedure “are drafted flexibly so parties

may tailor their theories as they conduct discovery.” Indianapolis Airport Auth. v. Travelers

Property Casualty Co. of America, 849 F.3d 355, 366 (7th Cir. 2017). Good cause therefore exists

to allow Plaintiff to amend her Complaint.

       Leave may still be denied if Plaintiff unduly delayed filing the motion, if Defendant would

suffer undue prejudice, or if the proposed amended complaint is futile. Soltys v. Costello, 520

F.3d 737, 743 (7th Cir. 2008) (quoting Campania Mgmt. Co. v. Rooks, Pitts & Poust, 290 F.3d

843, 848-49 (7th Cir. 2002)). The record reflects no undue delay on Plaintiff’s part. The Court

notes that Plaintiff sought and received an extension of the discovery deadline (from 6/8/2021 to

2/7/2022), to which Defendant did not object. From the date of this Order, the parties have eight

more months to conduct discovery and nearly nine months to file dispositive motions. Allowing

Plaintiff to amend her Complaint at this time will therefore not unfairly prejudice Defendant.

       Defendant argues that Plaintiff failed to allege sufficient facts to establish that Defendant’s
                                           Page 2 of 3
 Case 3:20-cv-00881-RJD Document 55 Filed 06/03/21 Page 3 of 3 Page ID #167




policies, procedure, and training were inadequate and therefore Plaintiff’s amended complaint is

futile. Plaintiff alleges that Defendant’s lack of training, policies, and procedures caused Tressa

Michael to be dropped five feet by Defendant’s employees and sustain a broken leg. In light of

Plaintiff’s factual allegations, the proposed direct negligence claim against Defendant is not futile.

See Groeller v. Evergreen Healthcare Center LLC, 2015 IL App (1st) 140932, *21.

       Accordingly, Plaintiff’s Motion for Leave to File Amended Complaint (Doc. 53) is

GRANTED. Plaintiff shall file the amended complaint on or before June 7, 2021. The Clerk of

Court is directed to substitute Jamar Freeze as the plenary guardian of Tressa Michaels for

Michelle Y. Hardy as the plaintiff in this matter.

IT IS SO ORDERED.

DATED: June 3, 2021


                                                      s/ Reona J. Daly
                                                      Hon. Reona J. Daly
                                                      United States Magistrate Judge




                                            Page 3 of 3
